DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the Examiner withdraws the claim rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) in view of the amendments submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "sign" in claim 27 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further the Examiner asserts that what a person regards as a significant simplification to be subjective.  For example, one artisan that is more familiar with software would consider addressing the problem with software to be a simplification whereas another artisan that is not familiar with software would reasonably disagree with the first artisan.
Claims 15-26 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 15-18, 21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP57137080 (hereinafter Shozo), in view of U.S. Patent Application Publication No. 20030024309 (hereinafter Loetzner), and further in view of U.S. Patent Application Publication No. 20100025383 (hereinafter Tiberghien) and U.S. Patent Application Publication No. 20040050827 (hereinafter Aktas).
Regarding claim 27, Shozo discloses a clamp-type arrangement comprising a main body (pair of arms 23 and 24, Fig. 3, reproduced below for convenience, Shozo), an upper clamping unit (parallel link 46, Fig. 3, Shozo), a lower clamping unit (parallel link 47, Fig. 3, Shozo), and an actuating cylinder (cylinder 26, Fig. 3, Shozo); wherein the upper clamping unit (parallel link 46, Fig. 3, Shozo) is configured as a two-armed lever mounted on the main body (pair of arms 23 and 24, Fig. 3, Shozo) for rotation about an upper fulcrum (pin 35, Fig. 3, Shozo), wherein the upper clamping unit (parallel link 46, Fig. 3, Shozo) includes on a first lever end of the two-armed lever (end of parallel link 46 that corresponds with pin 34, Fig. 3, Shozo) an upper holding fixture (electrode arm 28, Fig. 3, Shozo), wherein a second lever end of the two-armed lever (end of parallel link 46 that corresponds with pin 33, Fig. 3, Shozo) is disposed opposite the first lever end of the two-armed lever (end of parallel link 46 that corresponds with pin 34, Fig. 3, Shozo), wherein an upper guide rod (40-42, Fig. 3, Shozo) is pivotally mounted on the upper holding fixture (electrode arm 28, Fig. 3, Shozo) and on the main body (pair of arms 23 and 24, Fig. 3, Shozo), wherein the lower clamping unit (parallel link 47 Fig. 3, Shozo) is configured as a two-armed lever mounted on the main body (pair of arms 23 and 24, Fig. 3, Shozo) for rotation about a lower fulcrum (pin 39, Fig. 3, Shozo), wherein the lower clamping unit (parallel link 47, Fig. 3, Shozo) includes on a first lever end of the two-armed lever (end of parallel link 47 that corresponds with pin 38, Fig. 3, Shozo) a lower holding fixture (electrode arm 29, Fig. 3, Shozo), wherein a second lever end of the two-armed lever (end of parallel link 47 that corresponds with pin 37, Fig. 3, Shozo) of the lower clamping unit (parallel link 47, Fig. 3, Shozo) is disposed opposite the first lever end of the two-armed lever of the lower clamping unit (parallel link 47, Fig. 3, Shozo), wherein a lower guide rod (43-45, Fig. 3, Shozo) is pivotally mounted on the lower holding fixture (electrode arm 29, Fig. 3, Shozo) and on the main body (pair of arms 23 and 24, Fig. 3, Shozo), wherein the second lever end of the two-armed lever of the upper clamping unit (end of parallel link 46 that corresponds with pin 33, Fig. 3, Shozo) is connected to the second lever end of the two-armed lever of the lower clamping unit (end of parallel link 47 that corresponds with pin 37, Fig. 3, Shozo) through the actuating cylinder (cylinder 26, Fig. 3, Shozo); wherein the upper guide rod (reference number 40-42, Fig. 3, Shozo) enables the upper holding Shozo) to be moved into radial abutment with the shaft (arc-like motion, pages 7-8, Shozo) by a stroke of the actuating cylinder (cylinder 26, Fig. 3, Shozo); and wherein the lower guide rod (43-45, Fig. 3, Shozo) enables the upper holding fixture (electrode arm 29, Fig. 3, Shozo) to be moved into radial abutment (arc-like motion, pages 7-8, Shozo) with the shaft by a stroke of the actuating cylinder (cylinder 26, Fig. 3, Shozo).

    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale

Further, Shozo discloses wherein due to the upper clamping unit (parallel link 46, Fig. 3, Shozo) being configured as the two-armed lever of the upper clamping unit (parallel link 46, Fig. 3, Shozo) and the lower clamping unit Shozo) being configured as the two-armed lever of the lower clamping unit (parallel link 47, Fig. 3, Shozo).
Examiner takes the position a person of ordinary skill in the art at the time of the effective filing date would understand that Shozo discloses clamping units as lever arms that essentially engages a workpiece at the same time.
Shozo discloses the movement of the links to be actuated by a single piston. See Fig. 3, above. The Examiner takes the position that a person of ordinary skill in the art would understand that both links and electrodes would move toward the work piece at the same rate. Moreover, at the same time, electrode tips 30 and 31 also move in an arc-like motion with point (M) and (O), respectively, as the rotation center. See page 9, Shozo. Moreover, lock nuts 51 and 52 “allow for the degree of openness to be adjusted”. See page 9, Shozo. The Examiner takes the position that a person of ordinary skill in the art would understand that electrode tips, as taught by Shozo, are capable of being equidistant from the workpiece.
In summary, Examiner asserts that as Shozo discloses that the electrode tips move at the same rate, at same time, and can be adjusted to be equidistant from the workpiece, then it logically follows that the clamping units configured as two-armed levers, as taught by Shozo, are capable of nearly no or hardly no external forces are exerted on the work piece (i.e., essentially engaging a workpiece at the same time).
Shozo discloses the structure of the two arm lever, as it corresponds to the fulcrum, then a person of ordinary skill in the art would readily appreciate that weights of, at least, some value would be distributed between the first and second lever ends.  Further, the Examiner takes the position that a person of ordinary skill in the art would recognize that, at least, some value of the distributed weight would also be balanced out.
However, Shozo does not explicitly disclose an upper holding fixture having at least one upper holder for accommodating the correction weight or the shaft, wherein the two-armed lever is configured in such a way that weights of the two lever arms on either side of the upper fulcrum are balanced out, thereby accomplishing a uniform weight distribution between the first lever end and the second lever end, a lower holding fixture having at least one lower holder for accommodating the correction weight or the shaft, wherein the two-armed lever of the lower clamping unit is configured in such a way that weights of the two lever arms on either side of the lower fulcrum are balanced out thereby accomplishing a uniform weight distribution between the first lever and the second lever end of the lower clamping unit; wherein the upper guide rod enables the at least one upper holder to be moved into radial abutment with the shaft; and wherein the lower guide rod enables the at least one lower holder to be moved into radial abutment with the shaft, wherein the uniform weight distribution does not require a weight counterbalance of the upper and lower clamping units to significantly simplify technical complexity of the device and manufacture and assembly of the device.
Loetzner is directed toward dynamically balancing drive shafts used in automotive vehicles.  Loetzner teaches wherein an upper holding fixture having at least one upper holder (shaft contact 92, Fig. 2, reproduced below, Loetzner) for accommodating the correction weight (slug 114, paragraph [0038], Loetzner) or the shaft (shaft 24, paragraph [0037], Loetzner); the upper guide rod enables the at least one upper holder (shaft contact 92, Fig. 2, Loetzner) to be moved into radial abutment with the shaft (shaft 24, paragraph [0037], Loetzner); and a lower holding fixture having at least one lower holder (contact 100, Fig. 2, Loetzner) for accommodating the correction weight (slug 114, paragraph [0038], Loetzner) or the shaft (shaft 24, paragraph [0037], Loetzner), wherein the lower guide rod enables the at least one lower holder (contact 100, Fig. 2, Loetzner) to be moved into radial abutment with the shaft (shaft 24, paragraph [0037], Loetzner).

    PNG
    media_image2.png
    423
    398
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shozo to incorporate the teachings of Loetzner to include an upper holding fixture having at least one upper holder for accommodating the correction weight or the shaft, a lower holding fixture having at least one lower holder for accommodating the correction weight or the shaft, wherein the upper guide rod enables the at least one upper holder to be moved into radial abutment with the shaft; and wherein the lower guide rod enables the at least one lower holder to be moved into radial abutment with the shaft.  One skilled in the art would have been motivated to combine the references because doing so would improve economy and flexibility in shaft balancing equipment and particularly in the extended linear mobility of such equipment.  See Loetzner, paragraph [0010].
wherein the uniform weight distribution does not require a weight counterbalance of the upper and lower clamping units to significantly simplify technical complexity of the device and manufacture and assembly of the device.
Tiberghien is directed towards a clamp used for spot welding.  Tiberghien teaches accomplishing a uniform weight distribution between the first lever end and the second lever end “to compensate for the torque around the rotation pin 13 created by the mass … of the subassembly” (emphasis added) (paragraph [0054], Tiberghien).  This teaching applies to both the upper and lower clamping units.

    PNG
    media_image3.png
    331
    481
    media_image3.png
    Greyscale

Further, Tiberghien teaches that the position of the center of gravity is also a factor in the weight distribution (“to compensate for the torque around the rotation pin 13 created by the mass and the position of the center of gravity of the subassembly”, (emphasis added) paragraph [0054]).  
Despite the fact that Tiberghien teaches a structural element performing this function (i.e., balancing module 51), Tiberghien explicitly teaches the welding apparatus having a limited reliance on the balancing module 51 “the amplitude of the frequency of alternating compression and decompression movements of the springs 25 of the cassette 52 is limited, and therefore the fatigue stress of the balancing system is also limited” (paragraph [0179]).  Examiner asserts that the concern of “fatigue stress of the balancing system” would obviously be addressed if the welding gun was designed in such a way as the welding gun did not require the balancing system.
Shozo to incorporate the teachings of Tiberghien (i.e., consider how the mass and the center of gravity [fulcrums] of the welding gun components affect the performance of the welding gun) to include accomplishing a uniform weight distribution between the first lever end and the second lever end of the upper clamping unit; thereby accomplishing a uniform weight distribution between the first lever and the second lever end of the lower clamping unit.  One skilled in the art would have been motivated to combine the references because doing so would provide “reduced stress on the sheet metal assembly”.  See Tiberghien, paragraph [0157].
However, the cited prior art references do not explicitly teach, wherein the two-armed lever is configured in such a way that weights of the two lever arms on either side of the upper fulcrum are balanced out; wherein the two-armed lever of the lower clamping unit is configured in such a way that weights of the two lever arms on either side of the lower fulcrum are balanced out, wherein the uniform weight distribution does not require a weight counterbalance of the upper and lower clamping units to significantly simplify technical complexity of the device and manufacture and assembly of the device.
Aktas is directed toward a method of designing welding guns.  Aktas teaches wherein the two-armed lever is configured in such a way that weights of actual tip force, retract stroke, cylinder bore, transformer, minimum shunt area, gun weight, % phase shift, center of gravity from mount x and center of gravity from mount y. A change in selected parameter variant may result in a change in a design characteristic value as described below” (emphasis added) (paragraph [0024]).  See also Fig. 3, reproduced below for convenience.  This teaching applies to both the upper and lower clamping units.

    PNG
    media_image4.png
    289
    502
    media_image4.png
    Greyscale

Aktas also teaches “[a]s will be clear to those of skill in the art, the amount of force which must be exerted by the actuator 32 may be calculated based on the tip force specified in box 58 and the geometric ratio created by the size of the various components of the gun” (emphasis added) (paragraph [0033] and Fig. 7, Aktas teaches “[u]sing the geometry provided by the dimensions of the weld gun, the actual tip force may then be determined” (emphasis added) (paragraph [0034]).  Furthermore, Aktas teaches “[o]nce the actual tip force is known, the stresses in the various components may be determined using known engineering methods, which take into account strength of materials and various geometrical considerations. As specified in step 108, the cross-sections of some of the components may then be adjusted to maintain the stresses within acceptable values” (emphasis added) (paragraph [0035).  Additionally, Aktas teaches “[a]s will be clear to those of skill in the art, any variant selected for a design parameter shown in FIG. 1 may be adjusted and calculations re-performed to determine if certain options are eliminated and to re-determine actual tip force, retract stroke, cylinder bore, transformer, etc.” (emphasis added) (paragraph [0037]).  Still further, Aktas teaches “[i]n a further option, an inventive method may be performed in a ‘wizard’ format, that is, a user is guided through a sequence of choices regarding weld gun parameter variants. For example, an initial screen might prompt a user to choose a desired tip force” (emphasis added) (paragraph [0045]).

    PNG
    media_image5.png
    551
    348
    media_image5.png
    Greyscale

Finally, Aktas is completely silent regarding a counter-balance element.
In view of the above, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to modify the weight/centers of gravity to reduce the tip force (“reduced stress on the sheet metal assembly”, as taught by Tiberghien, paragraph [0157]) without a weight counterbalance.
Additionally, the Examiner takes the position that a person of ordinary skill in the art would readily appreciate that modifying the weight/centers of gravity to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to incorporate the teachings of Aktas to include wherein the two-armed lever is configured in such a way that weights of the two lever arms on either side of the upper fulcrum are balanced out; wherein the two-armed lever of the lower clamping unit is configured in such a way that weights of the two lever arms on either side of the lower fulcrum are balanced out, wherein the uniform weight distribution does not require a weight counterbalance of the upper and lower clamping units to significantly simplify technical complexity of the device and manufacture and assembly of the device.  One skilled in the art would have been motivated to combine the references because doing so would prevent “the user from specifying a combination of parameter values that is undesirable and/or unfeasible”.  See Aktas, paragraph [0017].
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 27, which claim 15 depends upon, as discussed above. Additionally, Shozo discloses wherein the upper holding fixture (electrode arm 28, Shozo) is movably mounted on the upper clamping unit (parallel link 46, Fig. 3, Shozo) through an upper bearing point (pin 34, Fig. 3, Shozo), and the lower holding fixture (electrode arm 29, Fig. 3, Shozo) is movably mounted on the lower clamping unit (parallel link 47, Fig. 3, Shozo) through a lower bearing point (pin 38, Fig. 3, Shozo).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 27, which claim 16 depends upon, as discussed above. Additionally, Shozo discloses wherein the upper guide rod (second link 40, Fig. 3, Shozo) has a first end (end associated with pin 41, Fig. 3, Shozo) pivotally mounted on the main body (arms 23 and 24, Fig. 3, Shozo) through a first upper pivot point (pin 41, Fig. 3, Shozo) and a second end (end associated with pin 42, Fig. 3, Shozo) pivotally mounted on the upper holding fixture (electrode arm 28, Fig. 3, Shozo) of a the upper clamping unit (parallel link 46, Fig. 3, Shozo) through a second upper pivot point (pin 42, Fig. 3, Shozo) and wherein the lower guide rod (second link 43, Fig. 3, Shozo) has a first end (end associated with pin 44, Fig. 3, Shozo) pivotally mounted on the main body (arms 23 and 24, Fig. 3, Shozo) through a first lower pivot point (pin 44, Fig. 3, Shozo) and a second end (end associated with pin 45, Fig. 3, Shozo) pivotally mounted on the lower holding fixture (electrode arm 29, Fig. 3, Shozo) of the lower clamping unit (parallel link 47, Fig. 3, Shozo) through a second lower pivot point (pin 45, Fig. 3, Shozo).
Shozo discloses wherein the upper holding fixture is movably mounted on the upper clamping unit (parallel link 46, Fig. 3, Shozo) through an upper bearing point (pin 34, Fig. 3, Shozo): and wherein the upper bearing point (pin 34, Fig. 3, Shozo), the upper fulcrum (pin 35, Fig. 3, Shozo), the first upper pivot point (pin 41, Fig. 3, Shozo) and the second upper pivot point (pin 42, Fig. 3, Shozo) are arranged such as to form the comer points of a parallelogram (Shozo discloses that the distances between the shaft centers of pins 34-35 is “equivalent” (i.e., not equal) to the distance between the shaft centers of pins 41-42 and that the first link 32 “is parallel” to the second link 40, page 7, Shozo).
Regarding claim 18, the cited prior art references teach all of the limitations of claim 16, which claim 18 depends upon, as discussed above. Additionally, Shozo discloses wherein the upper holding fixture (electrode arm 28, Fig. 3, Shozo) is movably mounted on the upper clamping unit (parallel link 46, Fig. 3, Shozo) through an upper bearing point (pin 34, Fig. 3, Shozo) and wherein the upper clamping unit (parallel link 46, Fig. 3, Shozo) with the upper guide rod (40, Fig. 3, Shozo) is configured as an upper four-bar crank mechanism having joints formed by the first and the second upper pivot points (pins 41 and 42, respectively, Shozo), the upper bearing point (pin 34, Fig. 3, Shozo), and the upper fulcrum (pin 35, Fig. 3, Shozo).
Regarding claim 21, the cited prior art references teach all of the limitations of independent claim 27, which claim 21 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the at least one upper holder (shaft contact 92, Fig. 2, Loetzner) is configured to exhibit a concave curvature (Fig. 2, Loetzner).
Regarding claim 26, the cited prior art references teach all of the limitations of independent claim 27, which claim 26 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the clamp-type arrangement is configured as a welding device (Welding Gun, Title, Shozo), and the at least one lower holder (contact 100, Fig. 2, Loetzner) and the at least one upper holder (shaft contact 92, Fig. 2, Loetzner) are configured as electrodes (“upper electrode 90 terminates in a shaft contact 92”, paragraph [0035], Loetzner).

Claims 19-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shozo in view of Loetzner, Tiberghien, and Aktas further in view of U.S. Patent No. 7249508 (hereinafter Rogalla).

Shozo discloses wherein the upper clamping unit (parallel link 46, Fig. 3, Shozo) is displaceable into an upper open limit stop position (stopper bolt 48 and lock nut 51, page 8 and Fig. 3, Shozo); and wherein the lower clamping unit (parallel link 47, Fig. 3, Shozo) is displaceable into a lower open limit position (stopper bolt 49 and lock nut 52, page 8 and Fig. 3, Shozo).
However, the cited prior art references do not explicitly teach the upper open limit stop position lying in a plane with a shaft axis of the shaft; and the lower open limit stop position lying in a plane with the shaft axis of the shaft.
Rogalla is directed toward a device and method for fastening balancing weights to a rotor.  Rogalla teaches the upper open limit stop position lying in a plane with a shaft axis of the shaft (rotor axis, col. 4, ll. 45-52, Rogalla); and the lower open limit stop position lying in a plane with the shaft axis of the shaft (rotor axis, col. 4, ll. 45-52, Rogalla).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to incorporate the teachings of Rogalla to include the upper open limit stop position lying in a plane with a shaft axis of the shaft; and the lower open limit stop position lying in a plane with the shaft axis of the shaft.  One skilled in the art Rogalla, col. 1, ll. 48-53.
Regarding claim 20, the cited prior art references teach all of the limitations of claim 19, which claim 20 depends upon, as discussed above. Additionally, the cited prior art reference teach wherein in the upper and lower open limit stop positions (stopper bolts 48-49 and lock nuts 51-52, page 8 and Fig. 3, Shozo), respectively, the at least one upper holder (shaft contact 92, Fig. 2, Loetzner) of the upper clamping unit (parallel link 46, Fig. 3, Shozo) and the at least one lower holder (contact 100, Fig. 2, Loetzner) of the lower clamping unit (parallel link 47, Fig. 3, Shozo) and the upper and lower holders are equidistant (lock nuts 51 and 52 “allow for the degree of openness to be adjusted” which Examiner asserts are capable of making the upper and lower holders equidistant from the workpiece, page 9, Shozo) to the shaft.
Shozo does not explicitly disclose that in the upper and lower holders are parallel and equidistant to the shaft axis.
Assuming for the sake of argument, that adjusting the openness of provided by lock nuts 51 and 52 is not capable of making the upper and lower holders Shozo.
Specifically, Shozo discloses that M and O are the centers of rotation. Additionally, Shozo discloses that M is the distance from the front end of the electrode tip 30 is equivalent to the distance between pins 34 and 35 (pgs. 7-8, Shozo).  Further, Shozo discloses that O is the distance from the front end of the electrode tip 31 is equivalent to the distance between pins 38 and 39 (pg. 8, Shozo).  Since the claimed structure does not offer any expected advantages it would have been a matter of simple design choice to make the distance between pins 34-35 equal the distance between pins 38-39, which would in turn make the centers of rotation O and M be equidistant.  Thus, with the centers of rotation O and M being equidistant, the holders of the clamping units would also be equidistant to the shaft axis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shozo in view of Shozo to include that the upper and lower holders are parallel and equidistant to the shaft axis.
Regarding claim 22, the cited prior art references teach all of the limitations of independent claim 27, which claim 22 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the upper holding fixture Shozo) is a holder (shaft contact 92, Fig. 2, Loetzner) for correction weights (slug 114, paragraph [0038], Loetzner).
However, the cited prior art references do not explicitly teach wherein the upper holding fixture comprises several holders.
Rogalla is directed toward a device and method for fastening balancing weights to a rotor.  Rogalla teaches wherein the upper holding fixture comprises several holders (counter elements 6a-6c, Fig. 4, reproduced below for convenience, Rogalla).

    PNG
    media_image6.png
    359
    314
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to duplicate the upper holder, as taught by Loetzner, upon the upper holding fixture, as taught by Rogalla.  One skilled in the art would have been motivated to combine the references because doing so would pliers-like device Rogalla, col. 1, ll. 48-53.
Regarding claim 24, the cited prior art references teach all of the limitations of independent claim 27, which claim 24 depends upon, as discussed above. Additionally, Shozo discloses the main body (pair of arms 23 and 24, Fig. 3, Shozo).
However, Shozo does not explicitly disclose that the main body comprises a first guide slide enabling the device to be slidable in the shaft longitudinal direction.
Rogalla is directed toward a device and method for fastening balancing weights to a rotor.  Rogalla teaches that the main body comprises a first guide slide enabling the device to be slidable in the shaft longitudinal direction (col. 4, ll. 15-19, Rogalla).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to incorporate the teachings of Rogalla to configure the main body to include a first guide slide enabling the device to be slidable in the shaft longitudinal direction.  One skilled in the art would have been motivated to combine the references because a pliers-like device constructed to receive a Rogalla, col. 1, ll. 48-53.
Regarding claim 25, the cited prior art references teach all of the limitations of independent claim 27, which claim 25 depends upon, as discussed above. Additionally, Shozo discloses the main body (pair of arms 23 and 24, Fig. 3, Shozo).
However, Shozo does not explicitly disclose that the main body comprises a further guide slide enabling the device to be displaceable in a direction transverse to the shaft axis.
Rogalla is directed toward a device and method for fastening balancing weights to a rotor.  Rogalla teaches that the main body comprises a transverse guide slide enabling the device to be displaceable in a direction transverse to the shaft (rotor 2, Figs. 3-4, Rogalla) axis (col. 4, ll. 25-27, Rogalla).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to incorporate the teachings of Rogalla to configure the main body to include a transverse guide slide enabling the device to be displaceable in a direction transverse to the shaft axis.  One skilled in the art would have been motivated to combine the references because a pliers-like device constructed to Rogalla, col. 1, ll. 48-53.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shozo in view of Loetzner, Tiberghien, and Aktas further in view of U.S. Patent No. 5705783 (hereinafter Baustert).
Regarding claim 23, the cited prior art references teach all of the limitations of independent claim 27, which claim 23 depends upon, as discussed above. Additionally, the cited prior art references teach the at least one upper holder (shaft contact 92, Fig. 2, Loetzner) and the upper holding fixture (electrode arm 28, Fig. 3, Shozo).
However, the cited prior art references do not explicitly teach wherein the at least one upper holder is exchangeably fastened to the upper holding fixture.
Baustert is directed toward a piston driven clamp-type welding gun.  Baustert teaches the at least one upper holder is exchangeable (“[t]he modular weld gun is based upon individual pivot units which accept separate electrodes and separate moment arm systems.” col. 4, ll. 9-12, Baustert).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shozo to incorporate the teachings of Baustert to configure the holders to be exchangeably fastened to the holding fixtures.  One skilled in the art would have been motivated to combine the references because providing the most compatible mating surfaces for the attachment of the electrodes will balance the forces of the electrodes.  See Baustert, col. 4, ll. 9-26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761